DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 13-14 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2017/0200915).
Regarding claim 1, Lee et al. teach in figure 4A and related text a foldable display device comprising: 
a display panel DP comprising a folding area and a non-folding area, the display panel having a front surface and a back surface; 
a window WD adjacent the front surface of the display panel; 
an auxiliary layer POL adjacent the back surface of the display panel; 

a second adhesive layer AD1 between the display panel DP and the auxiliary layer POL, 
wherein a width W1, in a direction parallel to a folding axis, of the window at the folding area is greater than a width W2 in the direction parallel to the folding axis, of the window at the non-folding area.

Regarding claim 2, the breaking strength at the folding area is greater than a breaking strength at the non-folding area in Lee et al.’s device because the entire folding area is thicker than at least some of the non-folding area as the edges of the non-folding area are thinner and thus weaker than that of the folding area.

Regarding claim 6, Lee et al. teach in figure 4A and related text that the two opposite side surfaces at the non-folding area are flat surfaces.

Regarding claim 21, Lee et al. teach in figure 4A and related text that at least one of two opposite side surfaces of the window WD that are perpendicular to the folding axis FA includes a protruding portion.

    PNG
    media_image1.png
    901
    914
    media_image1.png
    Greyscale


Regarding claims 4 and 13, Lee et al. teach substantially the entire claimed structure, as applied to claim 1 above, including two opposite side surfaces that are perpendicular to a folding axis and opposite each other, and wherein a distance between the two opposite side surfaces of the window at the folding area is greater than a distance 

Regarding claim 14, Lee et al. teach in figure 4A and related text that a width of the window at the folding area is greater than a width of the window at the non-folding area (see claim 1 above).


    PNG
    media_image2.png
    640
    689
    media_image2.png
    Greyscale






A “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
It is noted that to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 232 (CCPA 1947); In re Reid, 179 F.2d 998, 1002 (CCPA 1950).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 11-12 and 15-17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2017/0200915).
Regarding claims 3 and 16, Lee et al. teach substantially the entire claimed structure, as applied to claim 1 above, except stating that the breaking strength at the folding area is in a range from about 1 Gpa to about 100 Gpa, and the breaking strength at the non-folding area is in a range from about 100 MPa to about 1 Gpa.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use breaking strength at the folding area in a range from about 1 Gpa to about 100 Gpa, and the breaking strength at the non-folding area in a range from about 100 MPa to about 1 Gpa, in Lee et al.’s device in order to increase the strength and the reliability of the device.




Regarding claims 11 and 17, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the window to comprise a tempered glass having a thickness in a range from about 10 pm to about 100 pm, in Lee et al.’s device in order to provide better protection to the device and in order to increase the strength and the reliability of the device.

Regarding claim 12, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the auxiliary layer to comprise any one of a protective film, a light blocking film, a reflective film, and a heat dissipation film, in Lee et al.’s device in order to provide better protection to the device.

Regarding claim 15, the breaking strength at the folding area is greater than a breaking strength at the non-folding area in Lee et al.’s device because the entire folding area is thicker than at least some of the non-folding area as the edges of the non-folding area are thinner and thus weaker.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2017/0200915) in view of Ko et al. (2016/0306476).

Ko et al. teach in figure 2A and related text a reinforcing member BM (BM is a reinforcing member because it provides support to the plastic film 300-BS) at the cut surfaces, wherein the reinforcing member does not contact the uncut surfaces.
Lee et al. and Ko et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a reinforcing member at the cut surfaces, wherein the reinforcing member does not contact the uncut surfaces, in Lee et al.’s device in order to provide support and better reliability to the device.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2017/0200915) in view of Nam et al. (2015/0268697).
Regarding claim 7, Lee et al. teach substantially the entire claimed structure, as applied to claim 1 above, except having respective widths of the display panel, the window, the auxiliary layer, the first adhesive layer, and the second adhesive layer at the non-folding area are substantially equal to each other.
Lee et al. teach in figure 5 and related text that respective widths of the display panel DP, the auxiliary layer POL, the first adhesive layer AD1, and the second adhesive layer AD2 at the non-folding area are substantially equal to each other, as depicted in figure 
Lee et al. further teach that the respective widths of the first adhesive layer AD1, and the second adhesive layer AD2 at the non-folding area are substantially equal to each other at the range of 25 microns to 100 microns (see paragraphs [0136]-[0137]).
Nam et al. teach in paragraph [0071] that a width of the window WM is in the range of 20 microns to 300 microns.
Nam et al. and Lee et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a width of the window WM is in the range of 20 microns to 300 microns, as taught by Nam et al., in Lee et al.’s device, such that respective widths of the display panel, the window, the auxiliary layer, the first adhesive layer, and the second adhesive layer at the non-folding area are substantially equal to each other, in order to reduce the size of the device.
Note that an artisan reviewing figure 4A, would find that respective widths of the display panel DP, the auxiliary layer POL, the first adhesive layer AD1, and the second adhesive layer AD2 at the non-folding area appear substantially equal to each other, wherein the window layer WM is substantially wider than respective widths of the display panel DP, the auxiliary layer POL, the first adhesive layer AD1, and the second adhesive layer AD2 at the non-folding area.

Note that although the drawings of a patent are not to scale, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright,193 USPQ 332 (CCPA 1977).  

Response to Arguments
1.	Applicants argue, regarding the 102 rejection, that “Applicant respectfully requests that an annotated drawing is provided to indicate the alleged width of the window at the folding area and the alleged width of the window at the non-folding area in the device of Lee if these claims are still rejected over Lee in the next Office action”. 

1.	Annotated figure 4 of Lee was provided in the current rejection.

2.	The rest of applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
11/5/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800